         Case 4:20-cv-02329-SBA Document 28 Filed 09/03/20 Page 1 of 1



 1

 2

 3

 4
                                 UNITED STATES DISTRICT COURT
 5
                       FOR THE NORTHERN DISTRICT OF CALIFORNIA
 6
                                        OAKLAND DIVISION
 7

 8
     NICOLE BENNETT,                                    Case No: 20-cv-02329 SBA
 9
                   Plaintiff,                           CONDITIONAL DISMISSAL
10                                                      ORDER
            vs.
11

12 LENDING CLUB CORPORATION, et al.,

13                 Defendants.

14
            Having received notice of the settlement of the action, see Dkt. 27, and it appearing
15
     that no issue remains for the Court’s determination,
16
            IT IS HEREBY ORDERED THAT this action and all claims asserted herein are
17
     DISMISSED. All scheduled dates are VACATED. In the event that the settlement is not
18
     realized, any party may move to reopen the case and a case management conference will be
19
     reset, provided such motion is filed within ninety days of the date this order is filed.
20
            IT IS SO ORDERED.
21
     Dated: 09/03/2020                                 ______________________________
22                                                     SAUNDRA BROWN ARMSTRONG
                                                       Senior United States District Judge
23

24

25

26

27

28
